Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyanseok Park on June 13th 2022.

The application has been amended as follows: 

1.	(currently amended):  A shaped soap composition comprising:
0.5 to 10% by weight of a biopolymer;
10 to 30% by weight of a soap solution;
30 to 50% by weight of a starch; 
1 to 10% by weight of a nonionic surfactant; 
3 to 10% by weight of glycerin; 
5 to 15% by weight of a vegetable oil; 
10 to 20% of sucrose; and
1 to 10% by weight of distilled water 
wherein the biopolymer comprises glucomannan and 
at least one thickener selected from mannan, a Plantago psyllium husk powder, gluten, guar gum, agar, alginic acid, locust bean gum, xanthan gum, carrageenan, dextran, diutan gum, glucosamine, gellan gum, gelatin, pectin, whey protein, hydroxyethyl cellulose, carboxymethylcellulose (CMC) and salep;
at least one natural resin selected from karaya gum, tragacanth gum, arable gum, mastic gum, chicle, sorva, jelutong and natural rubber (Hevea brasiliensis); and
at least one mucopolysaccharide selected from collagen, chitin, chitosan and hyaluronic acid.


2.	(original):  The soap composition according to claim 1, wherein the biopolymer is added in an amount of 0.5 to 10% by weight with respect to the total weight of the soap composition.  

3.	(currently amended):  A method of preparing a shaped soap comprising:
mixing and stirring 10 to 30% by weight of a soap solution, 0.5 to 10% by weight of a biopolymer, 1 to 10% by weight of a nonionic surfactant, 3 to 10% by weight of glycerin, 5 to 15% by weight of a vegetable oil, 10 to 20% of sucrose, 1 to 10% by weight of distilled water and 30 to 50% by weight of starch (a); and
cooling the resulting mixture to 0 to 35°C, and aging the same (b) after the step (a),wherein the biopolymer comprises glucomannan, and 
at least one thickener selected from mannan, a Plantago psyllium husk powder, gluten, guar gum, agar, alginic acid, locust bean gum, xanthan gum, carrageenan, dextran, diutan gum, glucosamine, gellan gum, gelatin, pectin, whey protein, hydroxyethyl cellulose, carboxymethylcellulose (CMC) and salep;
at least one natural resin selected from karaya gum, tragacanth gum, arable gum, mastic gum, chicle, sorva, jelutong, and natural rubber (Hevea brasiliensis); and
at least one mucopolysaccharide selected from collagen, chitin, chitosan and hyaluronic acid.

4.	(previously presented):  The method according to claim 3, wherein the soap solution is a fatty acid soda prepared by dissolving fatty acid or vegetable oil and  saponifying the same with sodium hydroxide, potassium hydroxide or emulsified water, or is prepared by melting the saponified solid soap by heating.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the shaped soap composition comprising the following ingredients within their respective proportions: glucomannan biopolymer, soap, starch, nonionic surfactant, glycerin, sucrose, vegetable oil, distilled water and one of thickener, resin or mucopolysaccharide. The prior art would amount to picking and choosing ingredients which amounts to impermissible hindsight reasoning. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761